DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim numbering is in error – there are 15 claims. They are renumbered 1-15 in the same order. The actions show the renumbered claim numbers in parenthesis for identification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 (10) and 12 (14) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is a run-on sentence and is indefinite. The usage of the term “i.e.” (that is) is indefinite. It appears as if the items listed thereafter are examples. The claim is also drafted in an improper Markush group.
	Claim 12 recites “utilizing hydrogel and aqueous gels.” It is unclear if applicant meant to have both together or as alternatives. Also, the difference between these two terms is unclear. How is hydrogel different from aqueous gel? Does aqueous gel mean water must be present in the gel, as in a wet state?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3 and 6(8) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 and 3 repeat what is already recited in claim 1. Claim 6 recites the inhaled air, which has nothing to do with the product structure, but only a material worked upon.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11(13) and 13(15) are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Soper (US 2003/0209145).
	Applicant’s definition of “continuous” with respect to the membrane is it is made in single piece – see page 12 of the specification at line 20. 

    PNG
    media_image1.png
    679
    756
    media_image1.png
    Greyscale

	Soper teaches a filter for insertion in a nostril, which has a 3-D cylindrical support structure (figures 1 and 2) with a single piece membrane (12) within. The membrane material is capable of wide range of particle removal including air-born bacteria and viruses, and the materials listed includes many from claim 8 (10). Thus claim 1-3, 7(9), 8(10) and 13(15) are anticipated.
Claims 4-7 recite pore sizes. While Soper does not recite pore sizes, it teaches that the membrane used is selected to remove particles larger than 10 microns, 5 microns, 1 micron, etc., and up to larger than 0.75 microns, and further, air borne viruses and bacteria in [0045]. The teaching is that the filter membrane can be designed to remove the intended particles. Thus these claims are at the least made obvious, if not anticipated.
Claim 6 (8) is anticipated because (1) it is not reciting any structure, and (2) Soper teaches the air quality for which the filter is intended.
Claims 9 (11) and 10 (12) recite inherent material properties. The material such as PTFE and polypropylene exhibit electrostatic properties. The membrane is also designed for filter bacteria, etc. – thus falling in the antibacterial property.
Claim 11(13) recites method of making the device, which is not patentable for the product claim – see MPEP 2113, product by process claims.

Claims 1-3 and 6(8)-13(15) are rejected under 35 U.S.C. 102(a1) as anticipated by Tovey (US 2003/0106555).
Tovey teaches a filter as claimed in figs. 1-4, with an aqueous gel as the material in the filter. This gel would have ion exchange capacity since it is an acid – see [0022]. It also includes protein binding gels, and other fibrous matter. Other claims are rejected in the same fashion as in rejection 1 over Tovey, and is not repeated herein for brevity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777